 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONY BLACKMAN,                                      No. 2:20-cv-0172 JAM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    T. RAMOS, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 28, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed January 28, 2020 (ECF No. 6) are adopted in

28   full.
                                                          1
 1          2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is denied.

 2          3. Within fourteen days of the date of this order, plaintiff must pay the $400 filing fee if

 3   he wishes to proceed with this action. If he fails to do so, this action will be dismissed.

 4
     DATED: March 24, 2020
 5
                                                   /s/ John A. Mendez____________                  _____
 6

 7                                                 UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
